                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:18-CV-240-FL


 RAEIS CONSTRUCTORS, LLC,                         )
                                                  )
                 Plaintiff/Counter-Defendant,     )
                                                  )
       v.                                         )                      ORDER
                                                  )
 CIRCLE K STORES, INC.,                           )
                                                  )
                 Defendant/Counter-Plaintiff.     )



       This matter is before the court on the motion for summary judgment filed by

defendant/counter-plaintiff Circle K Stores, Inc. (“Circle K”) (DE 76). The motion is not opposed.

In this posture the issues raised are ripe for ruling. For the following reasons the motion is granted.

                                  STATEMENT OF THE CASE

       Plaintiff/counter-defendant Raeis Constructors LLC (“Raeis”) commenced this action on

May 25, 2018, and filed the operative third amended complaint on January 28, 2019, asserting

claims of breach of contract and a claim of quantum meruit/unjust enrichment, on the basis of

Raeis’s provision of labor and materials for the construction of a Circle K store in Hope Mills,

North Carolina (the “store”).

       Circle K moved to dismiss claims by Raeis, and it filed an answer asserting a counterclaim

for breach of contract against Raeis, as well as a third party complaint against former third-party

defendant Meco Builders, Inc. (“Meco”). On December 13, 2019, the court granted Circle K’s

motion to dismiss, and it granted third-party defendant’s motion to dismiss Circle K’s action

against Meco, in favor of arbitration. Raeis Constructors, LLC v. Circle K Stores, Inc., No. 5:18-




            Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 1 of 8
CV-240-FL, 2019 WL 6826356, at *10 (E.D.N.C. Dec. 13, 2019).                               This left Circle K’s

counterclaim against Raeis as the sole remaining claim in this matter.1

         Following a period of discovery, Circle K filed the instant motion for summary judgment

on May 28, 2021, relying upon a statement of material facts and the following exhibits and

categories of exhibits: 1) contract between the parties, 2) correspondence between the parties, 3)

declaration of Wes Williams, construction manager for Circle K, 4) building permit issued for the

construction of the store, 5) records and correspondence of the North Carolina Licensing Board

(“NCLB”), 6) contract between Circle K and Meco, 6) an expert report by FTI Consulting, Inc.

regarding damages.

                                         STATEMENT OF FACTS

         The undisputed material facts may be summarized as follows.2 Circle K and Raeis entered

into a contract for construction of the store (hereinafter the “Agreement”). The Agreement states

that Raeis’ work “shall be commenced on 7/12/17, and substantially completed on or before

11/20/2017 (the ‘Substantial Completion Date’), and shall be finally completed to the satisfaction

of Company by 11/20/2017.” Article 1(a) of the Agreement’s Terms and Conditions states that

Raeis’ work “shall be performed in compliance with all applicable codes, laws, ordinances, rules,

regulations, decisions, orders, and requirements of governmental agencies having jurisdiction” and

that Raeis “shall obtain and pay for all permits, licenses, full inspection fees, taxes, and other fees




1
        The court inadvertently closed the case in its December 13, 2019, order, and it neglected to recognize the
remaining pendency of Circle K’s counterclaim against Raeis. Accordingly, on February 4, 2020, the court corrected
and amended its December 13, 2019, order to specify that Circle K’s counterclaim against Raeis remains open and
pending for adjudication.

2
        Undisputed facts are drawn from Circle K’s statement of material facts. Where Circle K relies upon a
statement of material facts that is not controverted, the court may accept those facts as true for purposes of summary
judgment, under Local Rule 56.1(a)(2). In addition, the undisputed material facts regarding Circle K’s damages are
drawn from Circle K’s exhibit 17 in support of summary judgment.

                                                          2

             Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 2 of 8
required in performance of the Work, except as to those, if any, specifically identified in the

Contract Documents as the responsibility of the Company.” Article 1(e) of the Agreement states

that Raeis “represents that it is fully licensed by, authorized to perform the Work in, and registered

to do business in the state where the Project is located.”

       Raeis did not commence work on the Project by July 12, 2017 as required under the terms

of the Agreement. Raeis did not perform all work in compliance with all applicable codes, laws,

ordinances, rules, regulations, decisions, orders, and requirements of governmental agencies

having jurisdiction as required under Article 1(a) of the Agreement’s Terms and Conditions. Raeis

did not obtain and pay for all permits, licenses, full inspection fees, taxes, and other fees required

in performance of its work on the Project as required under Article 1(a) of the Agreement’s Terms

and Conditions. At the time Raeis entered into the Agreement, it was not fully licensed by or

authorized to perform the work for the Project by the state of North Carolina as required under

Article 1(e) of the Agreement’s Terms and Conditions.

       Raeis entered into the Agreement prior to obtaining a license from the NCLB. Thus, Raeis

was not allowed to enter into a contract where the cost of the undertaking was equal to or exceeded

$30,000.00. Even after obtaining its license, Raeis performed work on the Project when its license

only permitted it to perform work on projects where the cost of the undertaking was less than

$500,000.00.

       Article 10 of the Agreement’s Terms and Conditions states, in relevant part:

       If Contractor . . . breaches any term of this Agreement . . . then Contractor shall be
       in default of this Agreement. Upon Contractor’s default, Company, without
       limiting or waiving any other rights which Company may have at law or equity,
       may . . . terminate this Agreement for cause . . . and seek compensation from
       Contractor for all sums Company expended in excess of the Contract Sum to
       complete the Work or portion thereof . . . withhold payments . . . and/or . . . seek
       from Contractor monetary damages in excess of any unpaid Contract Sum . . .
       including . . . attorneys’ fees, additional costs of other contractors to perform the

                                                  3

           Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 3 of 8
       Work, and damages for delay to the Project. Company shall be entitled to collect
       its reasonable attorneys’ fees and costs, including expert and consulting fees,
       incurred in enforcing any term of this Agreement or as a result of Contractor’s
       breach of any term of this Agreement. Including, without limitation participation in
       any settlement discussions, alternative dispute resolution processes, or litigation.

Article 10(a)(1) of the Agreement’s Terms and Conditions states, in relevant part:

       If Contractor is in default of this Agreement at any time for any of the reasons
       identified in this Paragraph 10, Company may . . . after giving Contractor seven (7)
       days written notice (unless circumstances require shorter notice), terminate
       Contractor and exclude Contractor from the site and take possession or all
       materials, equipment, tools. and construction equipment and machinery . . . and
       finish the Work by whatever reasonable method Company may deem expedient.

       On or about October 27, 2017, Circle K sent a termination letter to Raeis in accordance

with Article 10 of the Agreement. At the time of termination, Raeis had been paid $182,700.00

towards the contract price of $1,659,940.00.24. The Project was not completed by November 20,

2017 as required under the Agreement.

       Circle K incurred $625,708.00 in financial damages as a result of the breach by Raeis,

calculated as follows:




(Ex. 17 (DE 77-17) at 6).




                                                4

          Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 4 of 8
                                     COURT’S DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co.

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Only disputes between the parties over

facts that might affect the outcome of the case properly preclude the entry of summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (holding that a factual dispute

is “material” only if it might affect the outcome of the suit and “genuine” only if there is sufficient

evidence for a reasonable jury to return a verdict for the non-moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s]

favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary

judgment the inferences to be drawn from the underlying facts contained in [affidavits, attached

exhibits, and depositions] must be viewed in the light most favorable to the party opposing the

motion.”).



                                                  5

             Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 5 of 8
       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin-Williams Co., 681 F.2d 230, 241 (4th Cir. 1982). Thus, judgment as a matter of law

is warranted where “the verdict in favor of the non-moving party would necessarily be based on

speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

2005). By contrast, when “the evidence as a whole is susceptible of more than one reasonable

inference, a [triable] issue is created,” and judgment as a matter of law should be denied. Id. at

489-90.

B.     Analysis

       A claim for breach of contract requires a plaintiff to prove “the existence of a contract

between plaintiff and defendant, the specific provisions breached, [t]he facts constituting the

breach, and the amount of damages resulting to plaintiff from such breach.” Cantrell v. Woodhill

Enterprises, Inc., 273 N.C. 490, 497 (1968); see Wells Fargo Ins. Servs. USA, Inc. v. Link, 372

N.C. 260, 276, (2019) (“The elements of a claim for breach of contract are (1) existence of a valid

contract and (2) breach of the terms of the contract.” (quotations omitted)).

       Here, because summary judgment is not opposed, the court deems admitted the material

facts stated in Circle K’s statement of facts, as detailed herein. Those facts establish: 1) the

existence of a contract between Circle K and Raeis, and 2) the breach of the provision in the

Agreement requiring commencement of work on July 12, 2017, as well Article 1(a) and Article

1(e) of the Agreement, requiring Raeis to represent that it is fully licensed to perform the work and

to perform all work in compliance with North Carolina law. In addition, there is no genuine issue




                                                  6

           Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 6 of 8
of material fact that Circle K incurred damages in the amount of $625,708.00 as a result of the

breach.

          Circle K asserts, additionally, that it is entitled to “pre-judgment interest.” (Mem. (DE 77)

at 18). “In an action for breach of contract . . . the amount awarded on the contract bears interest

from the date of breach.” N.C. Gen. Stat. Ann. § 24-5(a). “If the parties have agreed in the contract

that the contract rate shall apply after judgment, then interest on an award in a contract action shall

be at the contract rate after judgment; otherwise it shall be at the legal rate.” Id. “[T]he legal rate

of interest shall be eight percent (8%) per annum.” N.C. Gen. Stat. § 24-1. Here, the Agreement

does not provide a rate of interest. (See Ex. 3 (DE 77-3) at 9). Accordingly, where Raeis breached

the Agreement beginning July 12, 2017, Circle K shall recover pre-judgment interest, accruing

from July 12, 2017, up to and until date of entry of judgment at the rate of eight percent (8%) per

annum on the sum of $625,708.00. For judgment entered the date of this order, the court calculates

prejudgment interest in the amount of $229,158.21.3

          Circle K reserves the right to seek reasonable attorneys’ fees and costs, including expert

and consulting fees, to be determined at a later date. The court’s instant order and judgment does

not address attorneys’ fees and costs, which properly may be determined following entry of

judgment on the merits of Circle K’s counterclaim.

                                                CONCLUSION

          Based on the foregoing, Circle K’s motion for summary judgment is GRANTED. The

clerk is DIRECTED to enter judgment in favor of Circle K on its counterclaim against Raeis in

the amount of $625,708.00, in addition to pre-judgment interest in the amount of $229,158.21.

Thereupon the clerk is DIRECTED to close this case.


3
       The time period for calculation of interest is four years, plus twenty days (or 4.054794 years), with interest
compounding annually at a rate of 8%.

                                                         7

             Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 7 of 8
SO ORDERED, this the 2nd day of August, 2021.



                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                    8

  Case 5:18-cv-00240-FL Document 80 Filed 08/02/21 Page 8 of 8
